Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS July29, Management’s Discussion and Analysis (MD&A) (July 29, This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and six month periods ended June 30, 2008 and 2007, the December 31, 2007 MD&A and audited Consolidated Financial Statements and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three month periods ended March 31, 2008 and 2007.All comparisons are between the quarters ended June 30, 2008 and 2007, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Second Quarter Results Summary · Cash provided by operating activities was $1.5 billion, up 54% from a year earlier, mainly due to higher oil and gas prices. · Net income was $426 million, down 23% from a year earlier, largely due to gains on asset sales in 2007, increased charges for stock based compensation and mark-to-market losses on held-for-trading financial instruments during the quarter. · Net income from continuing operations was $305 million, up 2% compared to the second quarter in 2007 due mainly to higher oil and gas prices, partially offset by a loss on held-for-trading financial instruments of $530 million and stock-based compensation expense of $270 million. · Production averaged 432,000 boe/d, 4% below the second quarter of 2007 mainly due to the sale of non-core assets, but was 3% above the previous quarter. · Production from continuing operations averaged 425,000 boe/d, 3% above the same quarter last year and 3% higher than the previous quarter. · Netbacks were up 63% from a year earlier, reaching $61.33/boe. · Long-term debt, net of cash, was $3.6 billion at the end of the quarter, down from $4.3 billion at December 31, 2007. · The Company announced a new strategy in May.The four point action plan is to exit non strategic areas, grow the existing asset base, pursue new growth opportunities including unconventional plays in North America and to optimize global exploration. The Company has made significant progress in the intervening two months, notably in its unconventional oil and natural gas programs in North America. · First gas from Northern Fields in PM-3 CAA in Malaysia/Vietnam was achieved in July as planned. · Talisman closed the sale of non-strategic assets in Denmark and Canada in the second quarter. Three months ended Six months ended June 30, 2008 2007 2008 2007 Financial (millions of C$ unless otherwise stated) Net income from continuing operations 305 298 764 503 Net income from discontinued operations 121 252 128 567 Net income 426 550 892 1,070 C$ per common share Net income– Basic 0.42 0.53 0.88 1.02 – Diluted 0.41 0.52 0.86 1.00 Net income from continuing operations – Basic 0.30 0.29 0.75 0.48 – Diluted 0.29 0.28 0.73 0.47 Production (daily average) Oil and liquids (bbls/d) 215,851 228,782 214,336 231,763 Natural gas (mmcf/d) 1,252 1,096 1,220 1,121 Continuing operations (mboe/d) 425 411 418 419 Discontinued operations (mboe/d) 7 39 8 41 Total mboe/d (6 mcf 1 boe) 432 450 426 460 Daily
